Citation Nr: 0312146	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for dermatitis.  

3.  Entitlement to service connection for a disability 
manifested by painful joints.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1974 
to July 1976.  In addition, the veteran had subsequent 
reserve service from 1977 until July 1986.  Verified active 
duty for training dates include 15 days in 1977; 17 days in 
1978; 13 days in 1979; 15 days in 1980; 15 days in 1981; 
15 days in 1982; 15 days in 1983; 15 days in 1984; and June 8 
to June 22, 1985.  In addition, the veteran's commanding 
officer specified in April 1987 that the veteran had last 
drilled with that unit from April 19 to April 20, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO determined that 
new and material evidence sufficient to reopen the previously 
denied claim for service connection for an acquired 
psychiatric disorder, to include (PTSD, had not been 
received.  Additionally, the RO denied service connection for 
dermatitis and for a disability manifested by painful joints.  

Following notification of the December 1997 decision, the 
veteran perfected a timely appeal with respect to the denial 
of these service connection claims.  In March 1999, the Board 
remanded the veteran's case to the RO for further evidentiary 
development as well as for a determination as to whether the 
notification of the original denial of service connection for 
an acquired psychiatric disorder, to include PTSD, in May 
1994 was proper.  On remand, the RO, in relevant part, 
determined that the notice of the May 1994 denial of service 
connection for a nervous disorder, to include PTSD, was not 
proper and that, as such, the issue with regard to the 
veteran's psychiatric condition (including any PTSD) should 
be adjudicated on a de novo basis.  

Subsequently, in November 2002, the RO returned the veteran's 
case to the Board.  In the following month, the Board 
determined that the veteran's service connection claims 
required further development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  Based upon this 
conclusion, the Board undertook evidentiary development with 
regard to these issues.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's claims for service 
connection for an acquired psychiatric disorder (to include 
PTSD), dermatitis, and a disability manifested by painful 
joints, pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, 
however, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2), including 38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his or 
her representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also, 38 C.F.R. § 20.903.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to this recent decision, the Federal Circuit Court explained 
that the proper procedure is to allow the RO an opportunity 
to review in the first instance the evidence procured as a 
result of Board development.  Id.  

According to the report of the VA skin diseases examination 
which was conducted in April 2003, the examiner, after 
reviewing the veteran's claims folder and examining him, 
diagnosed acne and pseudofolliculitis barbae.  Importantly, 
however, the examiner did not express an opinion regarding 
the etiology of these skin disorders.  

Further, throughout the current appeal, the veteran has 
contended that his joints (and, in particular, his fingers, 
neck, back, and legs, including knees and ankles) are 
painful.  See, e.g., August 1998 hearing transcript (T.) 
at 7-8, 13.  As such, the veteran's orthopedic claim has been 
phrased and adjudicated as entitlement to service connection 
for a disability manifested by painful joints.  Importantly, 
however, the recent VA orthopedic examination that the 
veteran underwent in April 2003 only evaluated his spine.  On 
remand, therefore, the veteran should be accorded a VA 
examination that evaluates all of his joints.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should also obtain all of the 
veteran's clinical records relating to 
psychiatric, dermatological, and 
orthopedic treatment that he received at 
the VA Medical Center in Atlanta, Georgia 
since February 2000.  If these records 
are not available for any reason, that 
fact should be noted in the veteran's 
claims folder.  

3.  Thereafter, the RO should make 
arrangements to accord the veteran a VA 
dermatological examination, by an 
examiner who has not previously examined 
him, to determine the nature, extent, and 
etiology of any skin disorder that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's dermatological condition, 
which is found on examination, should be 
noted in the report of the evaluation.  
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any skin 
disorder diagnosed on examination is in 
any way related to his active military 
duty.  

4.  Also, the RO should make arrangements 
to accord the veteran a VA orthopedic 
examination, by an examiner who has not 
previously examined him, to determine the 
nature, extent, and etiology of any 
disability manifested by painful joints 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's orthopedic condition, which 
is found on examination, should be noted 
in the report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that any disability manifested by 
painful joints, which is diagnosed on 
examination, is in any way related to his 
active military duty.  

5.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD; 
dermatitis; and a disability manifested 
by painful joints.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in August 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




